 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 452Zeppelin Electric Company, Inc. and Local Union No 25, International Brotherhood of Electrical Workers, AFLŒCIO. Case 29ŒCAŒ20660 May 20, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On October 6, 1997, Administrative Law Judge Ray-mond P. Green issued the attached decision.  The Gen-eral Counsel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Or-der. The judge found that the Respondent did not violate Section 8(a)(1) of the Act by threatening employee Ste-phen Shanahan, and did not violate Section 8(a)(3) of the Act by discharging Shanahan for engaging in union or protected concerted activity.  We disagree. The Respondent is a nonunion electrical contractor.  Its president and owner is William Zeppelin.  In early Janu-ary 1997,2 the Respondent advertised for an electrician who would be willing to travel.  Stephen Shanahan, a member of the Union who had assisted it in organizing electrical contractors on a voluntary basis, answered the ad.3  On Monday, January 6, Shanahan was interviewed by the Respondent™s supervisor, Charles Zeppelin (Charles), who was also William Zeppelin™s brother.  During the interview, the two discussed a job in Albany that the Respondent had scheduled for later that week.  Shanahan informed Charles that he could not travel that week because of child custody problems.  Charles replied that Shanahan™s inability to travel was a problem that would have to be discussed with William Zeppelin.  Thereafter, William Zeppelin told Shanahan that if he could not travel then he could not work for the Respon-dent in Albany, but if the Respondent needed an extra employee on a local job in the future they would call Shanahan.4                                                                                                                                                        1 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   2 All dates hereafter refer to 1997. 3 The judge stated that Shanahan had made his living as a ﬁsalt,ﬂ and that Shanahan had been fired from several nonunion jobs.  The state-ments are pure speculation, and unsupported by the record evidence. 4 William Zeppelin testified that he told Shanahan he ﬁspecifically need[ed] . . . people to come to Albany . . . [but] if we™re down here [locally] and I need an extra hand or two . . . I™ll definitely call you if that™s what you would like.ﬂ  The judge mischaracterized this testimony by stating that William Zeppelin told Shanahan ﬁthat if he couldn™t travel, then he could not work for the company.ﬂ Shanahan was hired on January 6 and worked for the next 2 days.  Upon being hired, Shanahan informed the Union of his employment with the Respondent.  Shanahan was laid off later that week when the Respon-dent began working in Albany.  Thereafter, the Respondent recalled Shanahan to work on a job beginning January 17.  On January 17, Shanahan faxed William Zeppelin a letter from the Union advising that, during his off-hours, Shanahan would be trying to organize the Respondent™s employees on behalf of the Union.  The letter also cautioned the Respondent not to discriminate against Shanahan.  William Zeppelin re-ceived the letter at his office and immediately telephoned his brother at the jobsite.  He read the letter to Charles and told him not to do anything about it, but advised that Shanahan should not engage in union activity during working time.  There is conflicting testimony concerning what oc-curred after Shanahan arrived at the jobsite.  Shanahan testified that upon his arrival at the jobsite, he handed the Union™s letter to Charles.  After reading the letter, Charles asked him if it was some kind of joke.  Shanahan responded that it was not a joke and returned to work.  Approximately 20 minutes later, Charles ap-proached Shanahan and yelled, ﬁI love my brother and if anything happened to him, I will fucking kill you.ﬂ  He then asked Shanahan what work he had done all morn-ing.  Shanahan pointed to some bent pipe and told Char-les that the Respondent™s workers did not know what they were doing and that if the Respondent hired union members, it would get competent workmen.  Charles then told Shanahan to take his ﬁunion shit and get out of here.ﬂ  Shanahan then left the jobsite and went to the police station to file a complaint. Charles™ version is different.  He testified that when Shanahan handed him the letter, he noticed that Shanahan was wearing a union hat rather than the re-quired hairnet or hardhat.  Charles asked Shanahan if he was kidding about the letter, and Shanahan said no.  Later that morning, Charles observed Shanahan talking to an employee about the Union, whereupon he sent Shanahan to get a hacksaw.  When Shanahan returned without one, he approached Charles and asked him to join the Union.  Charles responded negatively.  Shanahan said, ﬁ[W]e have ways of making you join.ﬂ   Thereafter, according to Charles, Charles noticed that Shanahan was not performing his assigned work and told him that ﬁif anything happens to my brother I™m holding you personally responsible.ﬂ  Shanahan gave him the finger, and Charles said, ﬁ[H]ow would you like it if your family was messed with.ﬂ  Shanahan asked if Charles was threatening him, and said he was going to the police.  Charles told Shanahan to leave, whereupon Shanahan  328 NLRB No. 68  ZEPPELIN ELECTRIC CO. 453asked if he was being fired.  Charles replied that he was 
not the boss, that he could not fire him, and that he would 
have to talk to the boss.  Shanahan left the job and went 
to the police station. 
It is uncontroverted that Shanahan never returned to 
work for the Respondent.  
Without making specific credibility findings regarding 
the conflicts in testimony, the judge found that Charles 
made the statement threatening to kill Shanahan.  He 
further found, however, that the threat was not in re-
sponse to Shanahan™s union 
or protected concerted activ-
ity, but rather was made because of Charles™ belief that 

Shanahan was trying to sabotage the Respondent™s job.  
The judge also found that Sh
anahan never intended to 
become a permanent employee.
5  According to the judge, 
Shanahan was intent upon provoking the Respondent 

into discharging him, and accomplished this result by not 
doing the work assigned to him and by not wearing the 
required hairnet or hardhat.  Accordingly, the judge con-
cluded that the Respondent did not unlawfully threaten or 
discharge Shanahan for engaging in union or protected 

concerted activity.  
We disagree with the judge™
s conclusion.  At the out-
set, we note that, apart from crediting Shanahan™s testi-
mony that Charles threatened to kill him, the judge failed 
to make specific credibility findings as to the conflicting 
testimony concerning the remarks that were made prior 

to the discharge.
6  If Shanahan™s testimony is credited, a 
finding of unlawful conduc
t is clearly warranted.
7  How-
ever, even if Charles™ testimony is credited with respect 
to matters other than his threat to kill, we find that the 
evidence is sufficient to establish that the Respondent 
acted unlawfully.  According 
to Charles, he asked Sha-
nahan if he was kidding about the letter advising the Re-
spondent about Shanahan™s union activity, and Shanahan 

responded no. Discussion about the Union continued 
when Shanahan asked Charles to join the Union, and 
upon receiving a negative response, said ﬁ[W]e have 
ways of making you join.ﬂ Charles subsequently 
approached Shanahan when he
 was not working, an ar-
gument ensued over the earlier exchange concerning the 
Union, and Shanahan was ordered to leave. 
This testimony, together with the credited testimony 
that Charles contemporaneously threatened to kill Sha-

nahan if anything happened to his brother, establishes a 
prima facie showing under 
Wright Line
, 251 NLRB 1083 
(1980) enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
                                                          
                                                           
5 In making this finding, the judge referenced his earlier decisions in 
M. J. Mechanical Services
, 324 NLRB 812 (1997); and 
Sullivan Elec-tric Inc., JDŒ(NY)Œ04Œ95.  In 
M. J. Mechanical Services,
 the Board, in reversing the judge™s finding that the employees™ salting activities were 
not protected, found that nothing in the record supported the judge™s 
conclusions about the salting activity in that case. 
6 There are no exceptions to the ju
dge™s finding that
 Shanahan was 
terminated. 
7 Indeed, under Shanahan™s version, the threat to kill and discharge 
were solely linked to Sh
anahan™s union activity. denied 455 U.S. 989 (1982),
8 that Shanahan™s protected 
activity was a motivating factor in the decision to termi-
nate him.  The prima facie showing is made by the testi-
mony of both Charles and Shanahan, that, upon learning 
of Shanahan™s salting activities, the Respondent 
promptly threatened Shanahan and discharged him. 
Although Charles observed that Shanahan was not 
wearing the required hairnet or hardhat and was periodi-

cally not working, the record does not show that these 
issues prompted Charles to ask Shanahan to leave.  In-
deed, there is no contention that Shanahan was warned 
about the hair attire or about not working.  Nor is there a 
contention that the Respondent was not happy with Sha-
nahan prior to learning of his union activity.  To the con-
trary, the Respondent had called Shanahan back to work 

after he had worked 2 days for the Respondent; and even 
as to Shanahan™s conduct on his last day of work, Char-
les does not testify to having admonished him for failing 
to work steadily.  Thus, the Respondent has not met its 
burden, under Wright Line
, of showing that Shanahan 
would have been terminated even absent his union activ-
ity.  The judge acknowledges that the threat to kill and the 
discharge were related to Shanahan™s role as a union salt.  

As noted above, though, he assumed, based on his deci-
sions in other cases,
9 that because Shanahan was a salt, 
he was trying to sabotage the Respondent™s operations 
and was looking for a way to be fired.  The Board, how-
ever, has repudiated this judge™s assumptions about salt-
ing in 
M. J. Mechanical Services
, supra, and 
Ippli, Inc.
, 321 NLRB 463 (1996).  In 
M. J. Mechanical Services, supra at 813 fn. 2, the Board st
ated that ﬁ[I]t is clear that 
the judge™s personal opinion of union ‚salting™ rather 
than a close review of the record informed his conclu-
sion.ﬂ  The comment is equally applicable here.  The 
record is devoid of any ev
idence that Shanahan™s in-
tended salting activity would have included attempts to 

be fired or to sabotage the Respondent™s operations.  In-
deed, there is no evidence to
 support a finding that Sha-
nahan™s planned salting activities would involve any un-

protected conduct. 
Without specifically addressing the judge™s assump-
tions about salting, our dissenting colleague nevertheless 
contends that the judge corre
ctly found that the Respon-
dent did not unlawfully threaten or discharge Shanahan.  
Our colleague contends that, wholly apart from his union 
activity, Shanahan™s failure to perform his work and to 
wear the required head gear led Charles to reasonably 
fear that Shanahan would di
srupt the job, and that the 
Respondent™s conduct was a leg
itimate response to that 
 8 Under 
Wright Line
, once the General Counsel establishes a prima 
facie case that an employee™s protected conduct was a motivating factor 
in the employer™s discharge decisi
on, the employer has the burden of 
showing that it would have taken the same action even in the absence 
of the protected conduct.  
9 Sullivan Electric, Inc
., supra; and 
M. J. Mechanical Services
, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 454fear.  Our colleague further 
contends that even if the 
General Counsel established a prima facie case, the Re-
spondent rebutted it by showing that it had decided not to 
retain Shanahan because he 
would not travel.  We find 
no merit to these contentions. 
Even if the testimony of Charles, which is more favor-
able to the Respondent, is cr
edited, that testimony would 
not provide a reasonable basis for concluding that the 
discharge of Shanahan was 
motivated by the Respon-
dent™s belief that Shanahan™s failure to wear required 
head gear on that day and to do all the work assigned to 
him portended an intent to sabotage the job. First, as 
noted above, there is nothing in Charles™ testimony that 
shows that the Respondent ordered or requested Shana-
han to replace the allegedly inadequate headgear with a 
hardhat and hairnet.  Similarly, in his testimony 
concerning Shanahan™s alleged work deficiencies, al-
though Charles describes Shanahan™s unjustifiable failure 
to bring a requested piece of equipment to him and to 
work steadily on the job, he testifies to no instance of his 
reprimanding Shanahan for this or directing him to get 
on with the job.  Instead, he describes an angry exchange 
between the two after Shanahan asked him to join the 
Union, which ended with Charles™ saying, ﬁI can™t finish 

the job like thisﬂ and ordering Shanahan to leave.  If the 
Respondent had been focused on an impediment to fin-
ishing the project posed by a failure on Shanahan™s part 
to work steadily on it, it is likely that their exchanges 
would have turned on that. 
 Instead, the angry exchanges 
between Shanahan and Charles (as reported by Charles) 
concerned Shanahan™s remarks about the Union.  Like-
wise, rather than ordering Shanahan to put on the proper 
headgear and get busy on the work at hand, Charles told 
him to leave.  In short, it is untenable that the Respon-
dent™s reaction to Shanahan™s conduct on that day was 
motivated by anything other than Shanahan™s status as a 
salt and his exchanges with Ch
arles on the subject of his 
organizing. 
Our colleague also contends that, under Shanahan™s 
version of the events, the Respondent™s discharge of 
Shanahan was lawful because he made a ﬁflippant and 

disrespectful responseﬂ to a 
work-related question.  The 
Respondent, however, never offered this as the reason 
that Shanahan was discharged, and there is nothing in the 
record supporting such an assertion.  This rationale is 
thus unavailable to the Respondent. 
We also find nothing in the record to support our col-
league™s supposition that the Respondent was less toler-

ant of Shanahan™s conduct be
cause it had already decided 
not to make Shanahan a perm
anent employee in view of 
his inability to travel.  Nor do we find persuasive our 

colleague™s contention that, even assuming the General 
Counsel established a prima facie case, the Respondent 
rebutted it by showing that it would not have retained 
him because of his inability to travel.  First, as noted above at footnote 4, while the record shows that the Re-
spondent did not hire him for 
a job in Albany because of 
his inability to travel, it does not show that the Respon-
dent had decided not to retain him at all.  To the contrary, 
and consistent with William Zeppelin™s testimony, the 
fact that the Respondent hired Shanahan for the job from 
which he was discharged shows its willingness to hire 
Shanahan for local jobs.  Moreover, Shanahan™s inability 
to travel is irrelevant to the lawfulness of his discharge.  
At most, it is relevant to the issue of how long Shanahan 
would have been retained his current job ended.  That is 
a matter for consideration in
 a compliance proceeding to 
determine the amount of Shanahan™s backpay. 
In sum, there is no basis for the judge™s negative char-
acterizations of Shanahan™s salting activity or of his find-
ings concerning the Respondent™s motivations toward 

Shanahan™s conduct.  We find that Shanahan™s salting 
activity was protected by the Act and that it was a moti-
vating factor in the decision 
to terminate, and the Re-
spondent has failed to establish that it would have dis-
charged Shanahan absent that
 activity. Accordingly, we 
find that the Respondent violated Section 8(a)(1) of the 
Act by threatening to kill Shanahan if he engaged in pro-
tected activity, and that the 
Respondent violated Section 
8(a)(3) of the Act by discharging Shanahan for engaging 
in union activities. 
ORDER The National Labor Relations Board orders that the 
Respondent, Zeppelin Electric 
Company, Inc., Holbrook, 
New York, its officers, agents, successors, and assigns, 

shall 
1. Cease and desist from 
(a) Threatening to kill employees if they engage in un-
ion activities. 
(b) Discharging employees for engaging in union ac-
tivities. 
(c) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of their Section 7 rights. 
2. Take the following affirmative action necessary to 
effectuate the Act. 
(a) Within 14 days from the date of this Order, offer 
Stephen Shanahan full reinstatement to his former posi-
tion or, if that position no longer exists, to a substantially 
equivalent position without prejudice to his seniority and 
other rights and privileges. 
(b) Make whole, commencing from the date of his un-
lawful discharge, employee Stephen Shanahan for any 

loss of pay and other benefits suffered by him as a result 
of the discrimination practiced against him.  Backpay 
shall be computed in accordance with 
F. W. Woolworth
 Co.
, 90 NLRB 289 (1950), with interest computed as set 
forth in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the discharge of employee 
 ZEPPELIN ELECTRIC CO. 455Stephen Shanahan, and within 3 days thereafter notify 
him in writing that this has been done and that evidence 
of his unlawful discipline will not be used as a basis for 
future personnel action against him. 
(d) Preserve and within 14 days of a request, make 
available to the Board or its agent for examination and 

copying, all payroll records, 
social security records and 
reports, and all other record
s necessary to analyze the 
amount of backpay due herein. 
(e) Within 14 days after service by the Region, post at 
its facility in Holbrook, New York, copies of the notice 
marked ﬁAppendix.ﬂ
10  Copies of the notice, on forms 
provided by the Regional Director for Region 29, after 

being signed by the Respondent™s representative, shall be 
posted by the Respondent immediately upon receipt and 
maintained for 60 consecutive days in conspicuous 
places, including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at
 any time since January 17, 
1997. 
(f)  Within 21 days after service by the Region file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN
, dissenting. 
Contrary to the majority, I fi
nd that the evidence falls 
short of showing that the alleged discriminatee, Stephen 

Shanahan, was threatened or 
discharged because of his 
protected union activity. 
Shanahan responded to an employment advertisement 
which indicated that the position would require travel.  
He was hired by the Respondent on January 6, and was 
put to work on a local job at Entenmann™s Bakery.  He 
worked for 2 days.  He was laid off when most of Re-
spondent™s work shifted to Albany on January 9.  He had 
told the Respondent that he would not travel and thus 
would not go there. 
On Monday, January 13, 
Shanahan called Charles 
Zeppelin, William Zeppelin™s brother and Shanahan™s 

supervisor, to see if there was work.  (I shall hereafter 
refer to ﬁCharlesﬂ and ﬁWilliamﬂ.)  The Respondent had 
again started working at the Entenmann™s Bakery jobsite 
                                                          
 10 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
where Shanahan had worked th
e previous week.  Charles 
told him that he could work 
there on Friday, the 17th.  
He did so.  According to William™s credited testimony, 
Shanahan was brought back to work on the Entenmann 
job because of a shortage of help, even though William 
had already decided not to keep Shanahan as a permanent 
employee because of his refusal to travel.   
My colleagues say that William told Shanahan only 
that he could not work 
in Albany
 because he would not 
travel.  It would seem obv
ious that, since Shanahan 
would not travel, he could not work in Albany.  Thus, 
there would be no need to make such a limited statement.  
In any event, irrespective of what was said in this con-
versation, the judge found that William had in fact de-
cided not to hire Shanahan as a permanent employee 
because of his refusal to travel.  
There are no exceptions 
to this finding
. As noted, however, Shanahan
 was permitted to work 
on a temporary basis on January 17.  When Shanahan 
began work on the 17th, he gave Charles, a copy of a 
letter to the Respondent from the Union.  The letter 
stated, inter alia, that Shanah
an intended to organize Re-
spondent™s employees.  Charles asked if this was a joke.  

The Union had also faxed William a copy of the letter.  

William then called Charles and told him not to do any-
thing, except that Shanahan should not engage in union 
activity during working time.  William also immediately 
called the union agent and ar
ranged a meeting with him 
for the following week. 
A little later that morning, there were conversations 
between Charles and Shanahan.  The majority opinion 
sets forth two versions of those conversations, i.e., the 
version of Charles and that of Shanahan.  The judge did 
not resolve this credibility conflict, except to find that 
Charles told Shanahan that he would kill Shanahan if 
anything happened to his brother.  After that exchange, 
Charles told Shanahan to leave the jobsite. 
There is an issue as to whet
her Charles™ threat to kill 
was related to Shanahan™s union activity.  The judge 

found that it was not so related.  Rather, the judge found 
that the threat was related to Charles™ belief that 
Shanahan was trying to disrupt the job. 
My colleagues say that, absent a credibility resolution 
concerning the conversations between Charles and Sha-

nahan, the judge had no basis for making the above 
finding.  However, the judge™s finding has an independ-
ent basis.  That is, the fact
 (not challenged by my col-
leagues) is that Shanahan was not performing his work 
and was refusing to wear the required head gear.  Even if 
this misconduct would not establish that Shanahan in-
tended to disrupt the job, the misconduct would at least 
establish that Charles reasonabl
y feared such disruption.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 456The judge found this to be so, and there is no basis for 
reversing this factfinding.
1 My colleague™s conclude that Shanahan™s version 
would support finding a violation.  I disagree.  Under 
Shanahan™s version, Charles asked him what work he 
had performed.  Rather than giving a respectful and re-
sponsive answer, Shanahan contumaciously responded 

that Zeppelin™s employees di
d not know what they were 
doing. Employers, in my view, are not required to toler-

ate such a flippant and disr
espectful response to a rea-
sonable, job related question.
2 In addition, absent the crediting of the General Coun-
sel™s witnesses, there is no ev
idence of animus.  In argu-
ing for a finding of animus, my colleagues point to: (1) 
Charles™ question to Shanahan of whether he was kidding 
about his union activity; (2) Shanahan™s statement to 
Charles that he would make Charles join the union; (3) 
the argument between Charle
s and Shanahan.  Clearly, 
the first two do not establish animus on Respondent™s 
part.  And, as discussed above, the conversation, without 
credibility resolution, also does not do so. 
Based on the above, the General Counsel has not es-
tablished a prima facie case.  Further, even if he did so, 
Respondent has clearly rebutted it.  Thus the Respondent, 

before the verbal altercation, had decided not to retain 
Shanahan.  He was hired briefly, for a short-term local 
job, because of an urgent need for an employee on that 
job.  And, as noted, he refused to do his work on that job, 
and did not wear required head gear.   
My colleagues say that the refusal to work and the re-
fusal to wear the required head gear could not have been 

a basis for discharge.  I disagree.  Even if the Respondent 
would tolerate that conduct 
by a permanent employee, it 
would surely not tolerate that conduct by a person whom 
Respondent had decided not to
 retain as a permanent 
employee.  Many employers, and I think most, will be 
more tolerant of a breach of discipline by an employee 
who is a ﬁkeeperﬂ than by one whom the employer will 
not retain in any event. 
In sum, even if antiunion 
animus was a reason for the 
discharge, Shanahan would have been terminated for 

lawful reasons. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
                                                           
 1 My colleagues say that the judge based his finding on Shanahan™s 
status as a salt.  In fact, the finding is based on Shanahan™s conduct. 
2 As noted above, I have set forth 
Shanahan™s version of the conver-
sation in order to show that it does not support a violation.  Contrary to 
the suggestion of my colleagues, I am 
not contending that Shanahan™s version was the reason for his discharge. 
The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT
 threaten to kill employees if they engage 
in union activities. 
WE WILL NOT
 discharge employees for engaging in un-
ion activities. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer employee Stephe
n Shanahan full reinstate-
ment to his former position or, if that position no longer 
exists, to substantially equi
valent position without preju-
dice to his seniority and other rights and privileges. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the dis-
charge of Stephen Shanahan, and notify him in writing 
that this has been done and that evidence of his unlawful 
discipline will not be used as a basis for personnel action 
him. 
 ZEPPELIN ELECTRIC COMPANY, INC.  David Pollack, Esq.
, for the General Counsel.
 John J. Leo, Esq
., for the Respondent.
 Kevin Barry
, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE RAYMOND P. G
REEN, Administrative Law Judge. This case 
was tried before me in Brooklyn, New York, on July 24, 1997. 
The charge and amended charge were filed on January 24, and 
April 30, 1997.  The complaint was issued on May 9, 1997, and 
alleged as follows:  
1.  That on or about January 17, 1997, the Respondent by 
Charles Zeppelin, its foreman and agent, threatened employees 
with bodily injury if they supported, or assisted the Union or if 
they solicited other employee
s to become union members.  
2.  That on or about January 17, 1997, the Respondent, for 
discriminatory reasons, discha
rged its employee Stephen Sha-
nahan.  On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs filed, I 
make the following FINDINGS OF FACT
 I. JURISDICTION
 The Respondent admits and I find 
that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act.  
II.  THE ALLEGED VIOLATIONS
 The Company is a very small electrical contractor which 
employs, at any given time, be
tween two to five employees.  
The owner and president is William Zeppelin.  His brother, 
 ZEPPELIN ELECTRIC CO. 457Charles Zeppelin, works as a foreman and his son, William 
Zeppelin Jr., also works 
at various jobsites.   
It is a nonunion contractor and does business throughout the 
State. In January 1997, it put 
an advertisement in Newsday, 
looking for an electrician.  The ad
 indicted that the successful 
applicant should be willing to travel.  
Stephen Shanahan is affiliated with Local Union No. 25, 
IBEW.  For the past several year
s, he has made his living as a 
union ﬁsalt.ﬂ  This has meant that he has gone to work for vari-

ous nonunion contractors and has gotten fired from several of 
them.  Descriptions of the 
IBEW™s salting program can be 
found in some of my earlier decisions such as 
Sullivan Electric 
Inc., JDŒ(NY)-04-95; Consolidated Electrical Service Inc
., JDŒ
(NY)Œ11Œ95; Belfance Electric Inc
., 319 NLRB 945 (1995); 
Ippli, Inc., 321 NLRB 463 (1996); 
Germinsky Electrical Co.
, JDŒ(NY)Œ19Œ97; and 
M. J. Mechanical Services, Inc
.,  JDŒ
(NY)Œ71Œ95 [324 NLRB 812 (1997)].
1 William and Charles Zeppelin interviewed people who re-
sponded to the advertisement. Shanahan was interviewed by 
Charles Zeppelin on January 6 a
nd he was hired to begin on 
January 7. He began work at 
Entemann™s Bakery, where every-
one was required to wear both hairnets and hardhats. Shanahan 
worked on Tuesday and Wednesday but on Wednesday, Janu-
ary 8, he was told that the Company was going to be doing a 
job up in Albany.  As Shanahan said that he couldn™t go, he did 
not work for the remainder of th
e week.  As a result, William 
Zeppelin told Shanahan that if he couldn™t travel, then he could 

not work for the Company.  Although this is denied by Shana-
han, I do not believe him.
2  Shanahan testified that during the 2 days that he worked for 
the Company, on January 7 and 8, he did 
not
 talk to any of the 
other employees about the Union.  Until the morning of January 
17, there is no reason to believe that anyone from the Company 
knew that Shanahan intended to engage in any type of union 
activity.  
From January 9 until 12, the Company™s work force was up 
in Albany.  (They went in co
mpany vans and their meals and 
board were paid for by the employer.)   
According to Shanahan, when he didn™t hear from the Com-
pany on Sunday, he called and 
spoke to Charles Zeppelin on 
Monday, January 13. Shanahan claims that he was told that the 
Company was still working in Albany, whereupon he stated 
that although he would love to work there, he couldn™t.  Ac-
cording to Shanahan, Zeppelin told him that the Company was 
going to resume work at Entemann™s on Friday and asked if he 
could work then. 
The evidence shows, however, that the Company finished its 
work in Albany and that the crew returned to New York on 
Sunday, January 12. They worked at Entemann™s Bakery start-
ing on Monday, January 13. Tw
o new people were hired to work as electricians after Shanahan had informed the Company, 
on January 8, that he was unable to travel to Albany.   
Before going to the jobsite on Friday, Shanahan visited the 
Union™s office and met with Kevi
n Barry.  He was given a let-
ter for presentation to Charles Zeppelin and told that a copy of 
the letter would be faxed to the Company.  This letter read:  
                                                          
                                                           
1 The last case involved a different union in the construction industry 
that adopted the IBEW™s salting program. 
2 I do not credit Shanahan™s assertion that during his initial job inter-
view, he told Charles Zepellin that he
 could not go to Albany that week 
and that he was told that this was okay. 
 Please be advised that one of your employees, Stephen 
Shanahan, will be trying to organize the men in your shop 
into the IBEW on his off hours on behalf of Local 25, In-
ternational Brotherhood of
 Electrical Workers.  
I caution you not to discriminate against Mr. Shanahan 
or any other employees who may be sympathetic to Local 
25, IBEW.   The letter described above was received by William Zeppe-
lin at his office at 8:55 a.m. 
He testified that he immediately 
telephoned his brother at the jobsite
 and read him the letter.  He 
told Charles not to do anything except that Shanahan should not 
engage in union activity during 
working time.  (He states he 
said this based on the contents of the Union™s letter which he 

assumed correctly defined the parameters of what an employee 
could legally do on the job in terms of union activity.)  Accord-
ing to William Zeppelin, he immediately called Union Agent 
Barry, and arranged for a meeting with him for the following 
week.  (Barry did not testify in this proceeding.) 
As far as Shanahan is concerned, William Zeppelin testified 
that he already had decided the 
week before not to retain Sha-
nahan as a permanent employee because of his refusal to travel.  
He states that he only brought Shanahan back to work at the 
Entemann™s site because he was short of men for that particular 
week. Zeppelin testified that he had no intention of using Sha-
nahan thereafter.   
The more dramatic events happe
ned at the jobsite on January 
17 and William Zeppelin was not involved in them.  He learned 
of what happened after he visited the jobsite that morning and 
found that no one was there.  
According to Shanahan, he handed Charles Zeppelin the 
aforementioned letter at about 9 a.m.
3  He stated that after read-
ing the letter, Zeppelin asked if 
this was ﬁsome kind of fucking 
joke.ﬂ  According to Shanahan, he responded that it was not a 
joke; that Zeppelin stared at him and that he went back on the 
roof to resume his work. Shanahan testified that about 20 min-
utes later, Charles Zeppelin cam
e onto the roof and after telling 
the two  other workers to go with him, yelled; ﬁI love my 
brother and if anything happened to him, I will fucking kill 
you.ﬂ  According to Shanahan, Zeppelin was swinging an alu-
minum pipe.  He states that when he asked Zeppelin, (who is a 
very large man), to take it easy, Zeppelin asked him what work 
he had done all morning.  At this point, Shanahan claims that 
he pointed to some bent pipe and said that the two  new work-
ers didn™t know what they were doing and that if the company 
hired Local 25 members it woul
d get competent workmen.  
According to Shanahan, Zeppelin said;  ﬁ[T]ake you and you™re 

union shit and get out of here.ﬂ  Shanahan then left and went to 
the police station.  Although there was some kind of complaint 
filed, no action was taken by the police.  
Charles Zeppelin gave a somewhat different version of what 
happened.  He testified that he
 assigned Shanahan to work on 
the roof and that at about 9 a.m. Shanahan came down and 

handed him the letter.  He also testified that he noticed that 
 3 Charles Zeppelin ordinarily is assigned to be the foreman of the 
crew.  Although he is a working foreman, it seems to me that the record 
establishes that he responsibly directs the work of others. As he is also 
the brother of the owner, there is no 
doubt in my mind that he is viewed 
by the employees as having manageri
al or supervisory authority.  Ac-
cordingly, I conclude that he is a su
pervisor as defined in Sec. 2(11) of 

the Act or an agent as defined in Sec. 2(13) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 458Shanahan was wearing a Local 25 hat and was not wearing 
either the required  hair net or the required hardhat. According 
to Charles Zeppelin, he asked Shanahan if he was kidding and 
was told no. Charles states that he got a phone call from his 
brother who told him about the letter and who said that he was 
going to talk to someone from the Union.  According to Char-
les, his brother told him to se
nd another employee, Mike, to the 
office because he was late again for work.   
Charles Zeppelin testified that
 he went looking for Mike and 
couldn™t find him.  After looking, Charles found out that 
Shanahan was not working but was talking to Mike about the 
Union.  Charles testified that at
 this point, he sent Shanahan 
dowstairs to get a hacksaw to cut some pipe, whereupon 
Shanahan left, returned and said he couldn™t find one. Charles 
states that Shanahan asked him to join the Union and he re-
sponded negatively.  According 
to Charles, Shanahan said 
something like, ﬁ[W]e have ways of making you join.ﬂ   When 

Charles noticed that Shanahan was not doing any of the work 
assigned to him, he approached 
Shanahan and claims that he 
said; ﬁIf anything happens to my brother I™m holding you per-

sonally responsible.ﬂ  Charles st
ates that Shanahan gave him 
the finger and he told Shanahan, ﬁ[H]ow would you like it if 
you™re family was messed with.ﬂ  According to Charles, 
Shanahan asked if he was being threatened and said that he was 
going to the police to get a protective order.  Charles told 
Shanahan to leave and Shanahan asked if he was being fired.  
According to Charles, he told Shanahan that as he was not the 
boss, he couldn™t fire him, and that he would have to talk to the 
boss (his brother).  According to Charles, Shanahan™s parting 

words were; ﬁAll you guys in the crew are fucking assholes.ﬂ   
There were no witnesses who were close enough to hear 
what Charles Zeppelin and Shanahan said to each other.  The 
gist of the story as far as Shan
ahan™s version is concerned, is 
that after handing Charles the letter, Charles became irate and 
after making a threat, fired him.  On the other hand, the gist of 
Charles™ testimony is that after being shown the letter, he be-
came aware, as the morning progressed, that Shanahan was not 
doing his work, was talking to ot
her employees about the Union 
on working time, and that he was not following proper proce-
dures by not wearing a hairnet and hardhat.  As such, his state-
ment to Shanahan to the effect that he either was going ﬁto kill 
him,ﬂ or hold him ﬁpersonally re
sponsible,ﬂ would, if Charles 
version is credited, have been motivated not because of any 
legitimate union activity by Shanahan, but by his reasonable 
conclusion that Shanahan was enga
ged in sabotage in an effort 
to undermine the Respondent™s 
contract with Entemann™s. 
Based on the facts presented in this case and on my consid-
eration of demeanor, it is my 
opinion that Shanahan never in-
tended to become a permanent employee of the Company and 
was intent on provoking the employ
er into discharging him.  
Thus, at the very outset of his employment and despite being 
hired with the understanding that he would be willing to travel, 
Shanahan refused to go with the crew to Albany.  Although 
being called back to finish some work at Entemann™s on Janu-
ary 17, it is my opinion that Shanahan was looking for a way to 

be fired and ultimately ac
complished that result.
4 Thus, he did 
not do the work assigned to him and presented himself to 
Charles, the foreman, without a hairnet or hardhat as required.   
In my opinion, Charles probably did say that he would ﬁkillﬂ 
Shanahan if anything happened to his brother.  But, it is my 
conclusion that this threat was intended, not because of Shana-
han™s union or protected concerted activity, but because Charles 
had good reason to believe that Shanahan was trying to sabo-
tage the job and undermine the 
employer™s relationship with 
Entemann™s. Although it may be said that Charles may have 
committed a tort or some other state violation by making a 
threat of bodily harm, I do not conclude that the Respondent 
has violated the Act either by discharging Shanahan or by 
threatening employees because of their union or protected con-
certed activity.  
CONCLUSION OF LAW The Respondent has not violated the Act in any other manner 
alleged in the compliant.  
[Recommended Order for dismissal omitted from publica-
tion.] 
                                                          
 4 This is not unlike some 
of the factual patterns in Sullivan Electric, 
supra, and 
M. J. Mechanical Services,
 supra. 
 